1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11    GLOBAL MERCHANDISING                              No. 2:17-cv-01169-TLN-EFB
      SERVICES, LTD.,
12
                         Plaintiff,
13
             v.
14
      JOHN DOES, JANE DOES, and XYZ
15    COMPANY,
16                       Defendants.
17
      GLOBAL MERCHANDISING                              No. 2:19-cv-01411-KJM-DB
18    SERVICES, LTD.,
19                       Plaintiff,
20           v.
21                                                      RELATED CASE ORDER
      JOHN DOES, JANE DOES, and ABC
      COMPANIES,
22
                         Defendants.
23

24
            The Court has reviewed Plaintiff Global Merchandising Services, Ltd.’s Notice of Related
25
     Case (ECF No. 15). Examination of the above-captioned actions reveals that they are related
26
     within the meaning of Local Rule 123 (E.D. Cal. 1997). Pursuant to Rule 123 of the Local Rules
27
     of the United States District Court for the Eastern District of California, two actions are related
28
                                                        1
1    when they involve the same parties and are based on a same or similar claim; when they involve

2    the same transaction, property, or event; or when they “involve similar questions of fact and the

3    same question of law and their assignment to the same Judge . . . is likely to effect a substantial

4    savings of judicial effort.” L.R. 123(a). Further,

5                   [i]f the Judge to whom the action with the lower or lowest number
                    has been assigned determines that assignment of the actions to a
6                   single Judge is likely to effect a savings of judicial effort or other
                    economies, that Judge is authorized to enter an order reassigning all
7                   higher numbered related actions to himself or herself.
8    L.R. 123(c).

9           Here, both actions involve the same Plaintiff, and both involve only Doe defendants, some

10   of whom may in fact be the same individuals. Additionally, the actions are based on the same or

11   similar claims arising from a similar event, and involve the same or similar questions of law.

12   Consequently, assignment to the same judge would “effect a substantial savings of judicial

13   effort.” L.R. 123(a), see also L.R. 123(c).

14          The parties are advised that relating the cases under Local Rule 123 merely has the result

15   that both actions are assigned to the same judge, it does not consolidate the actions. Under the

16   regular practice of this Court, related cases are generally assigned to the judge and magistrate

17   judge to whom the first filed action was assigned.

18          IT IS THEREFORE ORDERED that the action denominated 2:19-cv-01411-KJM-DB is

19   reassigned to District Judge Troy L. Nunley and Magistrate Judge Edmund F. Brennan, and the

20   caption shall read 2:19-cv-01411-TLN-EFB. The Motion for Temporary Restraining Order filed
21   July 25, 2019 in 2:19-cv-01411-KJM-DB will be considered by this Court and need not be refiled

22   by Plaintiff. The Clerk of the Court is to issue the Initial Pretrial Scheduling Order.

23          IT IS SO ORDERED.

24   Dated: July 26, 2019

25

26
27                                        Troy L. Nunley
                                          United States District Judge
28
                                                          2
